Judge Roane
pronounc* ed the Court’s opinion : — “ That, in the event which has happened, of John Hook having produced to the commissioner, for the purpose of taking the account between the parties, books, papers, and documents, which, though not entirely satisfactory to the appellant, were accepted by him, a specific performance of the compromise of the 30th and 31st of March, 1795, should have been decreed by the Court of Chancery, pursuant to the tenor of the former decree of this Court; and that it was erroneous in the said Court to limit the appellant to the sum of 16347/., 4s. 7-J-d. a sum only-decreed by this Court, as an alternative or penalty, in the event of such books, documents, and papers not being furnished.”
“ The Court is also of opinion, that the negroes sold under ®verton,s executions, in the proceedings mentioned, not having been delivered up by Christopher Clarke, one of the administrators of the said John II ook, for the purpose of being divided pursuant to the decree of this Court; and the said Clarke, on the contrary, (with a full knowledge of the said decree,) having purchased up the said executions, caused the same to be levied upon the appellant’s interest in those negroes, and which were, consequently, sold for a price far below what they would have brought had they been previously divided ; the said sale, under all its circumstances, ought to be set aside, and the negroes aforesaid, with their increase and profits, to be held liable to the provisions of thin decree and the former decree of this Court.”
- “ The Court is also of opinion, that the final decree of the Court of Chancery having proceeded upon the erroneous idea of making the sum of 16,347/. 4s. 7¿d, the basis thereof, it was unnecessary for that Court either to approve, modify *104or reject the report of commissioner Hendren, among the proceedings. Neither does this Court do more than declare its opinion on the important principles herein contained, in addition to the former decree of this Court, the details of which are so clear that they cannot be easily misunderstood. The Court, however, is of opinion, that commissioner Hendren, rightly proceeded to take the account, in this case, upon the books, documents and papers exhibited in the cause; and presumes that the report of that commissioner will readily enable the Court of Chancery, by reforming the same or otherwise, finally to settle this controversy pursuant to the principles herein contained ; and the Court is of opinion that so much of the several decrees of the said Court of Chancery, as conflicts with this, or the former decree of this Court, is erroneous ; therefore it is decreed and ordered, that so much of the said decrees as is mentioned above to be erroneous, be reversed and annulled; that the residue thereof be affirmed; and that the cause be remanded to the said Court of Chancery to be finally proceeded in, pursuant to the principles of this decree.”